

116 HR 5360 IH: Closing the Racial Wealth Gap Act of 2019
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5360IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Board of Governors of the Federal Reserve System to collect more data on race and
			 wealth, and for other purposes.
	
 1.Short titleThis Act may be cited as the Closing the Racial Wealth Gap Act of 2019. 2.Findings Congress finds that:
 (1)Between 1983 and 2016, the median Black family saw their wealth drop by more than half after adjusting for inflation, compared to a 33 percent increase for the median White household.
 (2)The Forbes 400 richest Americans own more wealth than all Black households plus a quarter of Latinx households.
 (3)Black families are about 20 times more likely to have zero or negative wealth (37 percent) than they are to have $1 million or more in assets (1.9 percent).
 (4)Latinx families are 14 times more likely to have zero or negative wealth (32.8 percent) than they are to reach the millionaire threshold (2.3 percent).
 (5)White families are equally likely to have zero or negative wealth (about 15 percent) as they are to be a millionaire (15 percent).
 (6)The rate of home ownership for Black families is the same today in 2019 as it was before passage of the Fair Housing Act of 1968.
 (7)The racial wealth gap is not an accident or the result of inadvisable financial choices by people of color, rather it is the result of the centuries of policies, programs, Supreme Court decisions and institutional practices that were designed to create barriers or to strip wealth from people of color.
 (8)Adjustments to Black and Latinx education rates, homeownership, savings and employment do not greatly reduce the racial wealth divide due to the structural underpinnings holding the racial wealth divide in place.
 (9)To understand and address the racial wealth gap, many experts believe we need federally funded data collection efforts with the ability to disaggregate sample sizes by race, ethnicity, tribal affiliation, and country of birth.
 (10)Analytical tools like the Racial Wealth Audit from the Institute on Assets and Social Policy (IASP) and the Racial Equity Toolkit from the Government Alliance on Racial Equity (GARE) are needed to provide a framework to assess how legislation will widen or narrow the racial wealth divide.
 (11)Changes in individual behavior will not close the racial wealth divide, only structural systemic policy change.
 3.Data collection on race and wealthSection 10 of the Federal Reserve Act (12 U.S.C. 241 et seq.) is amended by inserting before paragraph (12) the following:
			
 (11)Data collection on race and wealthThe Board of Governors of the Federal Reserve System shall, in carrying out any Survey of Consumer Finances or Survey of Household Economics and Decisionmaking, including the collection of localized data, collect information on household assets and debt disaggregated by respondent race, ethnicity, tribal affiliation, and ancestral origin..
		